DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the scanning assembly – and electronic data analysis and control assembly in claim 230.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 230-244, 247-248, 253-254, 257 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sebastian (US 2014/0064555).
Regarding Claim 230, Sebastian discloses a light detection and ranging (LiDAR) system [Abstract; Fig 8, 16; 0036-37], comprising: a laser for generating light [Abstract; Fig 8, 16; 0036-37]; a scanning assembly that (a) transmits the light in a scan pattern across a scanning region [Abstract; Fig 8, 16; 0036-37] and (b) receives reflected light that has reflected off one or more objects located within the scanning region [Abstract; Fig 8, 16; 0036-37]; and an electronic data analysis and control assembly [0036-37; 0048; 0055; 0081] that (a) generates a plurality of data points each of which comprises distance data associated with a portion of the reflected light  [0036-37; 0048; 0055; 0081] and (b) generates the scan pattern to be used by the scanning assembly based on one or more scan parameters  [0036-37; 0048; 0055; 0081], wherein the scan parameters identify (i) a frame size comprising either a full frame size or a reduced frame size, (ii) a spatial resolution for the identified frame size, and (iii) a non-zero offset for the reduced frame size relative to the full frame size  [0036-37; 0048; 0055; 0081].
Regarding Claim 243, Sebastian discloses a method for providing adaptive scanning [Abstract; Fig 8, 16; 0036-37], comprising: generating a frequency modulated optical signal comprising a series of optical chirps [Abstract; Fig 8, 16; 0036-37]; transmitting the series of optical chirps in a scan pattern across a scanning region [Abstract; Fig 8, 16; 0036-37]; receiving a plurality of reflected optical chirps corresponding to the transmitted optical chirps that have reflected off one or more objects located within the scanning region [Abstract; Fig 8, 16; 0036-37]; mixing the reflected optical chirps with a local oscillation (LO) reference signal comprising a series of LO reference chirps [0036-37; 0048; 0055; 0081]; processing digital data derived from the reflected optical chirps and the LO reference chirps mixed at the photodetector to generate distance data associated with each of the reflected optical chirps [0036-37; 0048; 0055; 0081]; and generating the scan pattern to be used in the transmitting step based on one or more scan parameters 
Regarding Claim 253, Sebastian discloses a method for providing adaptive scanning [Abstract; Fig 8, 16; 0036-37], comprising: generating light; transmitting the light in a scan pattern across a scanning region [Abstract; Fig 8, 16; 0036-37]; receiving reflected light that has reflected off one or more objects located within the scanning region [Abstract; Fig 8, 16; 0036-37]; generating a plurality of data points each of which comprises distance data associated with a portion of the reflected light [0036-37; 0048; 0055; 0081]; generating the scan pattern to be used in the transmitting step based on one or more scan parameters [0036-37; 0048; 0055; 0081], wherein the scan parameters identify (i) a frame size comprising either a full frame size or a reduced frame size, (ii) a spatial resolution for the identified frame size, and (iii) a non-zero offset for the reduced frame size relative to the full frame size [0036-37; 0048; 0055; 0081; 0123-26].
Regarding Claim 231 (also 244 and 254), Sebastian also discloses wherein the full frame size is larger than the reduced frame size [0036-37; 0048; 0051; 0054-56; 0079-84; 0123-26].
Regarding Claim 232 (also 244 and 254), Sebastian also discloses wherein the spatial resolution defines the number of scan lines and the number of pixels per scan line for a particular frame size [0036-37; 0048; 0051; 0054-56; 0079-84; 0123-26].
Regarding Claim 233 (also 244 and 254), Sebastian also discloses wherein the offset comprises a displacement of the reduced frame size relative to the full frame size in at least one dimension such that the reduced frame size is not centered with respect to the full frame size [0036-37; 0048; 0051; 0054-56; 0079-84; 0123-26].
Regarding Claim 234, Sebastian also discloses wherein a first set of the scan parameters enables coarse scanning to locate one or more objects of interest in the full frame size and a second set of the scan parameters enables fine scanning on the objects of interest in the reduced frame size [0036-37; 0048; 0051; 0054-56; 0079-84; 0123-26].
Regarding Claim 235, Sebastian also discloses wherein the distance data indicates a distance of the object that provided the portion of the reflected light relative to the system [0036-37; 0048; 0051; 0054-56; 0079-84; 0123-26].
Regarding Claim 236, Sebastian also discloses wherein the generated light comprises a frequency modulated optical signal comprising a series of optical chirps [0036-37; 0048; 0051; 0054-56; 0079-84; 0123-26].
Regarding Claim 237, Sebastian also discloses wherein each of the data points also comprises velocity data associated with the portion of the reflected light [0036-37; 0048; 0051; 0054-56; 0079-84; 0123-26].
Regarding Claim 248, Sebastian also discloses wherein the processing step further comprises generating velocity data associated with each of the reflected optical chirps [0036-37; 0048; 0051; 0054-56; 0079-84; 0123-26].
Regarding Claim 238, Sebastian also discloses wherein the velocity data associated with the portion of the reflected light indicates a velocity of the object that provided the portion of the reflected light relative to the system [0036-37; 0048; 0051; 0054-56; 0079-84; 0123-26].
Regarding Claim 239, Sebastian also discloses wherein the frequency modulated optical signal comprises a frequency modulated continuous wave sawtooth waveform [0036-37; 0048; 0051; 0054-56; 0079-84; 0123-26].
Regarding Claim 240, Sebastian also discloses wherein the frequency modulated optical signal comprises a frequency modulated continuous wave triangular waveform [0036-37; 0048; 0051; 0054-56; 0079-84; 0123-26].
Regarding Claim 241, Sebastian also discloses wherein the frequency modulated optical signal comprises a frequency modulated pulsed triangular waveform [0036-37; 0048; 0051; 0054-56; 0079-84; 0123-26].
Regarding Claim 242, Sebastian also discloses wherein the frequency modulated optical signal comprises a frequency modulated continuous wave sigmoid-shaped waveform [0036-37; 0048; 0051; 0054-56; 0079-84; 0123-26].
Regarding Claims 247 and 257, Sebastian also discloses wherein a first set of the scan parameters enables coarse scanning to locate one or more objects of interest in the full frame size and a second set of the scan parameters enables fine scanning on the objects of interest in the reduced frame size [0036-37; 0048; 0051; 0054-56; 0079-84; 0123-26].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645